DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 November 2021 has been entered. 
 
Response to Amendment
In the amendment dated 01 November 2021, the following occurred:
claims 1, 5, and 13 were amended.
Claims 1-20 are pending.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:	


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 5, and 13 recite “dissociating the first record from the second record such that the first record and the second record are indicated as not being associated with a same person; storing the first record and the second record such that the first record and the second record are indicated as being dissociated.” However, the examiner could not identify a disclosure of this subject matter in the originally filed specification. 
For example, dissociation of records only appears once, in [0011]; however, no relevant information pertaining to the claim amendments is disclosed in [0011]. Alternatively, applicant discloses separated records in the originally filed specification, see [0026], [0048], [0063], and [0079]. However, applicant discloses such separation as forming “independent records.” The examiner does not see equivalence between independent records and records which originate from health-related data of a person which are then dissociated so as to not be associated with the same person.
Dependent claims 2-4, 6-12, and 14-20 are rejected for their dependency on independent claims 1, 5, or 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7, 10-11, 13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Enck et al. (US 2017/0091642 A1), hereinafter Enck, in view of Rosales et al. (US 2008/0240425 A1), hereinafter Rosales, further in view of Magent et al. (US 2010/0076799 A1), hereinafter Magent.

Claim 1:
Enck discloses:
A system comprising:
one or more processors; and
Page 12, [0116]:  "The computing device includes…a processor…" and Page 14, [0131]
computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
Page 12, [0116]:  "The computing device includes…a processor and a computer-readable medium… The computer-readable medium has instructions stored thereon..." and Page 14, [0131]
receiving, from a database at a first time, health-related data of a person;
[0171] discloses obtaining events, with [0173] disclosing obtaining event history information. [0154] discloses "event history (medical history including procedures and diagnosis codes)..." thereby defining events as health-related data (also see [0137]).
determining a time interval for splitting the health-related data into multiple records, wherein each of the multiple records corresponds to a second time that occurred before the first time;
[0172] “four eligibility categories, events that occur: within one month, within three months, within six months, and within one year of the event modeled.” Additionally, [0160] and [0181] disclose period indicators for 
generating, utilizing for a first instance of the time interval, a first record representing:
Page 18, [0171]:  "process and generate records 1144..." with [0172] disclosing determining an eligibility category (which is a time interval), as well as [0181] disclosing generating a period indictor for an event between a time range.
a first portion of the health-related data attributable to the first instance of the time interval; and
Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…"; Page 16, [0154]:  "event history (medical history including procedures and diagnosis codes)..."; and [0160]/[0181]:  "period indicators may be set on each event in the records 1144…" which “indicate whether the subjected experienced the event between a time range.”
a first indication of whether the person was hospitalized during the first instance of the time interval;
Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…" and Page 15, [0137]:  "event history information 1132 may include medical event history information…" and "event history information 1132 may include claim codes to describe events, such as medical procedure, medical diagnoses, medication, place of service, place of residence, etc." wherein the broadest reasonable interpretation of "medical event history" includes hospitalization (and is explicitly disclosed in Magent, as discussed below) and Page 17, [0160]:  "The period indicators may indicate whether the subject experienced the event between a time range, e.g. period values."
generating, utilizing a second instance of the time interval a second record representing:
Page 18, [0171]:  "process and generate records 1144..." [0177] discloses each record being associated with the date of last occurrence of the event in the record, with [0176] disclosing event and non-event records. This implies the existence of multiple records, commonly concerning the same event type and when it did or did not occur. This is consistent with applicant’s disclosure of determining not only when a patient was hospitalized, but also when they were not (e.g. [0024]). Regarding time intervals, [0172] discloses determining an eligibility category (which is a time interval), as well as [0181] disclosing generating a period indictor for an event between a time range.
a second portion of the health-related data attributable to the second instance of the time interval; and
Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…"; Page 16, [0154]:  "event history (medical history including procedures and diagnosis codes)..."; and [0160]/[0181]:  "period indicators may be set on each event in the records 1144…" which “indicate whether the subjected experienced the event between a time range.”
a second indication of whether the person was hospitalized during the second instance of the time interval;
Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…" and Page 15, [0137]:  "event history information 1132 may include medical event history information…" and "event history information 1132 may include claim codes to describe events, such as medical procedure, medical diagnoses, medication, place of service, place of residence, etc." wherein the broadest reasonable interpretation of "medical event history" includes hospitalization (and is explicitly disclosed in Magent, as discussed below) and Page 17, [0160]:  "The period indicators may indicate whether the subject experienced the event between a time range, e.g. period values."
generating a machine-learning model configured to determine a hospitalization probability;
Page 16, [0154]:  "The records 1144 may be used to generate models for the event to determine a probability of occurrence." [0203] discloses “systems may use the SAS® LASR™ Analytic Server in order to deliver 
generating a training dataset configured to train the machine-learning model, the training dataset including the first record and the second record;
As in [0155], the steps associated with Figure 14, such as those explained in [0155]-[0166], can be used to generate a model and model results. [0156] disclose obtaining event, subject, and record information, with [0158] clarifying this including both event and non-event records, as well as other information. [0159]-[0161] disclose processing these records.
training the machine-learning model utilizing the training dataset such that a trained machine-learning model is generated;
 [0162] discloses using the obtained data to generate models which generate modeled results, such as by a neural network (i.e. machine-learning model).
determining, based at least in part on the trained machine-learning model, the hospitalization probability associated with people on which health-related data is available to the system; and
Page 12, [0117]:  "perform modeling operations to generate probabilities of occurrence for events…to indicate a likelihood of whether...an event may occur in the future."; Page 16, [0154]:  "The records 1144 may be used to generate models for the event to determine a probability of occurrence."; and Page 15, [0142]:  "the modeling system 1110 may include a modeling component 1114 to determine and generate records 1144 that may be used to generate models...to determine a probability of occurrence for events..." Enck is predominately oriented towards medical claims data, and is therefore utilizing these models to predict event probability using subject or patient claims data from the system. [0203] discloses machine learning models.

	While Enck does disclose a variety of separate records to determine a probability of occurrence for an event (e.g., [0176] and [0183]), Enck does not explicitly disclose “dissociating the first record from the second record such that the first record and the second record are indicated as not being associated with a same person; storing the first record and the second record such that the first record and the second record are indicated as being dissociated.” However, Rosales does disclose these limitations, specifically:
dissociating the first record from the second record such that the first record and the second record are indicated as not being associated with a same person;
[0014] discloses de-identification of data via randomized instance replacement for an attribute to comply with HIPAA or other standards, thereby dissociating any records associated with a same person. For example, [0016] discloses randomly replacing names, [0021] discloses randomly replacing social security number or telephone numbers, and [0023] generically discloses replacing instances of an attribute via random generation.
storing the first record and the second record such that the first record and the second record are indicated as being dissociated;
See previous citation regarding dissociation of records, with [0058] additionally disclosing storing the transformed dataset.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Enck with “dissociating the first record from the second record such that the first record and the second record are indicated as not being associated with a same person; storing the first record and the second record such that the first record and the second record are indicated as being dissociated” as disclosed by Rosales.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enck because data de-identification “is an important requirement for tasks involving data analysis, display, storage, manipulation, and sharing” (Rosales:  [0003]).

While Enck does disclose utilizing machine learning models ([0203]) to determine probability of occurrence for events ([0142] with [0137] describing the events), Enck does not explicitly disclose “ranking the people based at least in part on the hospitalization probabilityMagent does disclose this limitation, specifically:
ranking the people based at least in part on the hospitalization probability
Page 2, [0016]:  "rank patients by risk of hospitalization."

Enck with ranking the people based at least in part on the hospitalization probability as disclosed by Magent. 
The claimed invention is merely a combination of old elements, combining generating records, generating a model, and determining probabilities with ranking people based on probabilities. In combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Ranking people based on hospitalization probability, as disclosed by Magent, does not change nor affect the normal functions of model generation, as disclosed by Enck. Generating records, generating a model, and determining probabilities would be performed the same way even with the addition of ranking people based on hospitalization probability. Since the functionalities of the elements in Enck and Magent do not interfere with each other, the results of the combination would be predictable.

Claim 3:
Enck in view of Rosales further in view of Magent discloses the system of claim 1, as discussed above.
	Enck further discloses:
generating the machine-learning model comprises generating the machine-learning model based at least in part on features associated with the health-related data that inform the hospitalization probability.
Page 17, [0162]:  "Different predictive modeling algorithms may be used to generate the modeled results 1151." and "In another example, neural networks [0203] discloses machine learning models.
	
Claim 5:
Enck discloses:
A method, comprising:
receiving, from a database and at a first time, data of a person;
[0171] discloses obtaining events, with [0173] disclosing obtaining event history information. [0154] discloses "event history (medical history including procedures and diagnosis codes)..." thereby defining events as health-related data (also see [0137]).
determining a time interval for splitting the data into multiple records, wherein each of the multiple records corresponds to a second time that occurred before the first time;
[0172] “four eligibility categories, events that occur: within one month, within three months, within six months, and within one year of the event modeled.” Additionally, [0160] and [0181] disclose period indicators for indicating if a subject did or did not experience the event between a time range, such as “between zero to one month, one month to three months, three months to six months, and six months to twelve months, etc.” This is consistent with applicant’s [0010], which discusses determining event occurrence for each interval.
generating, utilizing a first instance of the time interval, a first record including:
Page 18, [0171]:  "process and generate records 1144..." with [0172] disclosing determining an eligibility category (which is a time interval), as well as [0181] disclosing generating a period indictor for an event between a time range.
a first portion of the data attributable to the first instance of the time interval; and
Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…"; Page 16, [0154]:  "event history (medical history including procedures and diagnosis codes)..."; and [0160]/[0181]:  "period indicators may be set on each event in the records 1144…" which “indicate whether the subjected experienced the event between a time range.”
a first indication of whether an event occurred with respect to the person during the first instance of the time interval;
Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…" and Page 15, [0137]:  "event history information 1132 may include medical event history information…" and "event history information 1132 may include claim codes to describe events, such as medical procedure, medical diagnoses, medication, place of service, place of residence, etc." and Page 17, [0160]:  "The period indicators may indicate whether the subject experienced the event between a time range, e.g. period values."
generating, utilizing a second instance of the time interval including:
Page 18, [0171]:  "process and generate records 1144..." [0177] discloses each record being associated with the date of last occurrence of the event in the record, with [0176] disclosing event and non-event records. This implies the existence of multiple records, commonly concerning the same event type and when it did or did not occur. This is consistent with applicant’s disclosure of determining not only when a patient was hospitalized, but also when they were not (e.g. [0024]). Regarding time intervals, [0172] discloses determining an eligibility category (which is a time interval), as well as [0181] disclosing generating a period indictor for an event between a time range.
a second portion of the data attributable to the second instance of the time interval; and
Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…"; Page 16, [0154]:  "event history (medical history including procedures and diagnosis codes)..."; and [0160]/[0181]:  "period indicators may be set on each event in the records 1144…" which “indicate whether the subjected experienced the event between a time range.”
a second indication of whether the event occurred with respect to the person during the second instance of the time interval;
Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…" and Page 15, [0137]:  "event history information 1132 may include medical event history information…" and "event history 1132 may include claim codes to describe events, such as medical procedure, medical diagnoses, medication, place of service, place of residence, etc." and Page 17, [0160]:  "The period indicators may indicate whether the subject experienced the event between a time range, e.g. period values."
generating a machine-learning model configured to determine an event probability;
Page 16, [0154]:  "The records 1144 may be used to generate models for the event to determine a probability of occurrence." [0203] discloses “systems may use the SAS® LASR™ Analytic Server in order to deliver statistical modeling and machine learning capabilities…which may enable multiple users to…build and compare models…”
generating a training database configured to train the machine-learning model, the training dataset based at least in part on the first record and the second record;
As in [0155], the steps associated with Figure 14, such as those explained in [0155]-[0166], can be used to generate a model and model results. [0156] disclose obtaining event, subject, and record information, with [0158] clarifying this including both event and non-event records, as well as other information. [0159]-[0161] disclose processing these records.
training the machine-learning model utilizing the training dataset such that a trained machine-learning model is generated;
 [0162] discloses using the obtained data to generate models which generate modeled results, such as by a neural network (i.e. machine-learning model).
determining, based at least in part on the trained machine-learning model, the event probability associated with a group of people; and
Page 12, [0117]:  "perform modeling operations to generate probabilities of occurrence for events…to indicate a likelihood of whether...an event may occur in the future."; Page 16, [0154]:  "The records 1144 may be used to generate models for the event to determine a probability of occurrence."; and Page 15, [0142]:  "the modeling system 1110 may include a modeling component 1114 to determine and generate records 1144 that may be used to generate models...to determine a probability of occurrence for events..." Enck is predominately oriented towards medical claims data, and is therefore utilizing these models to predict event probability using subject or patient claims data from the system. [0203] discloses machine learning models.

While Enck does disclose a variety of separate records to determine a probability of occurrence for an event (e.g., [0176] and [0183]), Enck does not explicitly disclose “dissociating the first record from the second record such that the first record and the second record are indicated as not being associated with a same person; storing the first record and the second record such that the first record and the second record are indicated as being dissociated.” However, Rosales
dissociating the first record from the second record such that the first record and the second record are indicated as not being associated with a same person;
[0014] discloses de-identification of data via randomized instance replacement for an attribute to comply with HIPAA or other standards, thereby dissociating any records associated with a same person. For example, [0016] discloses randomly replacing names, [0021] discloses randomly replacing social security number or telephone numbers, and [0023] generically discloses replacing instances of an attribute via random generation.
storing the first record and the second record such that the first record and the second record are indicated as being dissociated;
See previous citation regarding dissociation of records, with [0058] additionally disclosing storing the transformed dataset.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Enck with “dissociating the first record from the second record such that the first record and the second record are indicated as not being associated with a same person; storing the first record and the second record such that the first record and the second record are indicated as being dissociated” as disclosed by Rosales.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enck because data de-identification “is an important requirement for tasks involving data analysis, display, storage, manipulation, and sharing” (Rosales:  [0003]).

	While Enck does disclose utilizing machine learning models ([0203]) to determine probability of occurrence for events ([0142] with [0137] describing the events), Enck does not explicitly disclose “rankingMagent does disclose this limitation, specifically:
ranking
Page 2, [0016]:  "rank patients by risk of hospitalization."). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Enck with ranking the people based at least in part on the hospitalization probability as disclosed by Magent. 
The claimed invention is merely a combination of old elements, combining generating records, generating a model, and determining probabilities with ranking people based on probabilities. In combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Ranking people based on hospitalization probability, as disclosed by Magent, does not change nor affect the normal functions of model generation, as disclosed by Enck. Generating records, generating a model, and determining probabilities would be performed the same way even with the addition of ranking people based on hospitalization probability. Since the functionalities of the elements in Enck and Magent do not interfere with each other, the results of the combination would be predictable.

Claim 7:
Enck in view of Rosales further in view of Magent discloses the method of claim 5, as discussed above.
Enck further discloses:
generating the machine-learning model comprises generating the machine-learning model based at least in part on features associated with the data that inform the event probability.
Page 17, [0162]:  "Different predictive modeling algorithms may be used to generate the modeled results 1151." and "In another example, neural networks or regression algorithms estimate parameters based on an assumed parametric relationship." [0203] discloses machine learning models.
	
Claim 10:
Enck in view of Rosales further in view of Magent discloses the method of claim 5, as discussed above.
Enck further discloses:
generating the machine-learning model comprises generating the machine-learning model based at least in part on:
[0203] discloses machine learning models.
gradient boosting techniques; and 
Page 17, [0162]:  "Different predictive modeling algorithms may be used to generate the modeled results 1151. In one example, a tree-based approach Page 18, [0164]:  "a decision tree may be generated and presented indicating the modeled results 1151 for a particular event."
hyperparameter tuning of nodes associated with the event.
Page 17, [0162]:  "Different predictive modeling algorithms may be used to generate the modeled results 1151." and "In another example, neural networks or regression algorithms estimate parameters based on an assumed parametric relationship."

Claim 11:
Enck in view of Rosales further in view of Magent discloses the method of claim 5, as discussed above.
	Enck does not explicitly disclose:
identifying a first group of the input features that, when utilized by the machine-learning model, increase an accuracy of the machine-learning model;
identifying a second group of the input features that, when utilized by the machine-learning model, decrease the accuracy of the machine-learning model or maintain the accuracy of the machine-learning model; and
refitting the machine-learning model to utilize the first group of the input features and refrain from utilizing the second group of the input features.
	
	Enck discloses machine-learning models in [0203] as discussed above. 
Magent discloses: 
identifying a first group of the input features that, when utilized by the machine-learning model, increase an accuracy of the machine-learning model;
Page 3, [0018]:  "Child node 220 is 34% over, which is a 14 point increase in positive result purity."; [0020]:  "at 320, an attribute is selected…"; "At 330, the node may be partitioned according to the attribute. … At 340, the purity of the newly created child nodes may be tested against some configurable threshold. At 350, if sufficient added purity is not achieved for the children of this particular node, then a new attribute may be selected, and the process may be repeated until sufficient added purity is created in the child nodes.”
identifying a second group of the input features that, when utilized by the machine-learning model, decrease the accuracy of the machine-learning model or maintain the accuracy of the machine-learning model; and
Page 3, [0018]:  "Child node 225 is 95.7% under, which is a 15.7 point decrease in negative result purity."; [0020]:  "at 320, an attribute is selected…"; "At 330, the node may be partitioned according to the attribute. … At 340, the purity of the newly created child nodes may be tested against some configurable threshold. At 350, if sufficient added purity is not achieved for the children of this particular node, then a new attribute may be selected, and the process may be repeated until sufficient added purity is created in the child nodes.”; and [0021]
refitting the machine-learning model to utilize the first group of the input features and refrain from utilizing the second group of the input features.
Page 3, [0020]:  "At 350, if sufficient added purity is not achieved for the children of this particular node, then a new attribute may be selected, and the process may be repeated until sufficient added purity is created in the child nodes. Once the child nodes achieve sufficient added purity, the overall purity may be tested against a second configurable threshold. If the overall purity of the decision tree is sufficient, the tree may be saved for model validation at 370." and [0021]:  “when a tree is constructed, branches that do not meet some minimum threshold of improved purity must be removed…”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Enck with “identifying a first group of the input features that, when utilized by the machine-learning model, increase an accuracy of the machine-learning model; identifying a second group of the input features that, when utilized by the machine-learning model, decrease the accuracy of the machine-learning model or maintain the accuracy of the machine-learning model; and refitting the machine-learning model to utilize the first group of the input features and refrain from utilizing the second group of the input features” as disclosed by Magent. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enck because "The goal of this split is to favor leaf nodes Magent:  Page 2, [0017]).

Claim 13:
Enck discloses:
A system, comprising:
one or more processors; and
Page 12, [0116]:  "The computing device includes…a processor…" and Page 14, [0131]
computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
Page 12, [0116]:  "The computing device includes…a processor and a computer-readable medium… The computer-readable medium has instructions stored thereon..." and Page 14, [0131].
receiving, from a database and at a first time, health-related data of a person;
[0171] discloses obtaining events, with [0173] disclosing obtaining event history information. [0154] discloses "event history (medical history including procedures and diagnosis codes)..." thereby defining events as health-related data (also see [0137]).
determining a time interval for splitting the health-related data into multiple records, wherein each of the multiple records corresponds to a second time that occurred before the first time;
[0172] “four eligibility categories, events that occur: within one month, within three months, within six months, and within one year of the event modeled.” Additionally, [0160] and [0181] disclose period indicators for indicating if a subject did or did not experience the event between a time range, such as “between zero to one month, one month to three months, three months to six months, and six months to twelve months, etc.” This is consistent with applicant’s [0010], which discusses determining event occurrence for each interval.
generating, utilizing a first instance of the time interval, a first record corresponding to the person, the first record including a first indication of whether an event occurred with respect to the person during a first instance of the time interval;
Generate:  Page 18, [0171]:  "process and generate records 1144..." with [0172] disclosing determining an eligibility category (which is a time interval), as well as [0181] disclosing generating a period indictor for an event between a time range; Indication:  Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…" and Page 15, [0137]:  "event history information 1132 may include medical event history information…" and "event history information 1132 may include claim codes to describe events, such as medical procedure, medical diagnoses, medication, place of service, place of residence, etc." and [0160]/[0181]:  "The period indicators may indicate whether the subject 
generating, utilizing a second instance of the time interval, a second record corresponding to the person, wherein the second record is independent of the first record, the second record including a second indication of whether the event occurred with respect to the person during a second instance of the time interval;
Generate:  Page 18, [0171]:  "process and generate records 1144..." [0177] discloses each record being associated with the date of last occurrence of the event in the record, with [0176] disclosing event and non-event records. This implies the existence of multiple records, commonly concerning the same event type and when it did or did not occur. This is consistent with applicant’s disclosure of determining not only when a patient was hospitalized, but also when they were not (e.g. [0024]) Regarding time intervals, [0172] discloses determining an eligibility category (which is a time interval), as well as [0181] disclosing generating a period indictor for an event between a time range; Indication:  Page 15, [0142]:  "The records 1144 may include samples of event history information 1132…" and Page 15, [0137]:  "event history information 1132 may include medical event history information…" and "event history information 1132 may include claim codes to describe events, such as medical procedure, medical diagnoses, medication, place of service, place of residence, etc." and Page 17, [0160]:  "The period indicators may indicate whether the subject experienced the event between 
generating a machine-learning model configured to determine an event probability;	
Page 16, [0154]:  "The records 1144 may be used to generate models for the event to determine a probability of occurrence." [0203] discloses “systems may use the SAS® LASR™ Analytic Server in order to deliver statistical modeling and machine learning capabilities…which may enable multiple users to…build and compare models…”
generating a training database configured to train the machine-learning model, the training dataset based at least in part on the first record and the second record;
As in [0155], the steps associated with Figure 14, such as those explained in [0155]-[0166], can be used to generate a model and model results. [0156] disclose obtaining event, subject, and record information, with [0158] clarifying this including both event and non-event records, as well as other information. [0159]-[0161] disclose processing these records.
training the machine-learning model utilizing the training dataset such that a trained machine-learning model is generated;
[0162] discloses using the obtained data to generate models which generate modeled results, such as by a neural network (i.e. machine-learning model).
determining, based at least in part on the trained machine-learning model, the event probability associated with a group of people; and
Page 12, [0117]:  "perform modeling operations to generate probabilities of occurrence for events…to indicate a likelihood of whether...an event may occur in the future."; Page 16, [0154]:  "The records 1144 may be used to generate models for the event to determine a probability of occurrence."; and Page 15, [0142]:  "the modeling system 1110 may include a modeling component 1114 to determine and generate records 1144 that may be used to generate models...to determine a probability of occurrence for events..." Enck is predominately oriented towards medical claims data, and is therefore utilizing these models to predict event probability using subject or patient claims data from the system. [0203] discloses machine learning models.

While Enck does disclose a variety of separate records to determine a probability of occurrence for an event (e.g., [0176] and [0183]), Enck does not explicitly disclose “dissociating the first record from the second record such that the first record and the second record are indicated as not being associated with a same person; storing the first record and the second record such that the first record and the second record are indicated as being dissociated.” However, Rosales does disclose these limitations, specifically:
dissociating the first record from the second record such that the first record and the second record are indicated as not being associated with a same person;
[0014] discloses de-identification of data via randomized instance replacement for an attribute to comply with HIPAA or other standards, thereby dissociating any records associated with a same person. For example, [0016] discloses [0021] discloses randomly replacing social security number or telephone numbers, and [0023] generically discloses replacing instances of an attribute via random generation.
storing the first record and the second record such that the first record and the second record are indicated as being dissociated;
See previous citation regarding dissociation of records, with [0058] additionally disclosing storing the transformed dataset.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Enck with “dissociating the first record from the second record such that the first record and the second record are indicated as not being associated with a same person; storing the first record and the second record such that the first record and the second record are indicated as being dissociated” as disclosed by Rosales.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enck because data de-identification “is an important requirement for tasks involving data analysis, display, storage, manipulation, and sharing” (Rosales:  [0003]).

	While Enck does disclose utilizing machine learning models ([0203]) to determine probability of occurrence for events ([0142] with [0137] describing the events), Enck does not explicitly disclose “ranking individual people in the group of people based at least in part on the Magent does disclose this limitation, specifically:
ranking individual people in the group of people based at least in part on the event probability
Page 2, [0016]:  "rank patients by risk of hospitalization."). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Enck with ranking the people based at least in part on the hospitalization probability as disclosed by Magent. 
The claimed invention is merely a combination of old elements, combining generating records, generating a model, and determining probabilities with ranking people based on probabilities. In combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Ranking people based on hospitalization probability, as disclosed by Magent, does not change nor affect the normal functions of model generation, as disclosed by Enck. Generating records, generating a model, and determining probabilities would be performed the same way even with the addition of ranking people based on hospitalization probability. Since the functionalities of the elements in Enck and Magent do not interfere with each other, the results of the combination would be predictable.

Claim 15:
Enck in view of Rosales further in view of Magent discloses the system of claim 13, as discussed above.
Enck discloses:
generating the machine-learning model comprises generating the machine-learning model based at least in part on one or more machine learning techniques indicating features associated with first data associated with the person that inform the event probability.
Page 17, [0162]:  "Different predictive modeling algorithms may be used to generate the modeled results 1151." and "In another example, neural networks or regression algorithms estimate parameters based on an assumed parametric relationship." [0203] discloses machine learning models.
	
Claim 18:
Enck in view of Rosales further in view of Magent discloses the system of claim 13, as discussed above.
Enck further discloses:
generating the machine-learning model comprises generating the machine-learning model based at least in part on:
[0203] discloses machine learning models.
gradient boosting techniques; and 
Page 17, [0162]:  "Different predictive modeling algorithms may be used to generate the modeled results 1151. In one example, a tree-based approach partitions a population (subjects) and estimates probabilities." and Page 18, [0164]:  "a decision tree may be generated and presented indicating the modeled results 1151 for a particular event."
hyperparameter tuning of nodes associated with the event.
Page 17, [0162]:  "Different predictive modeling algorithms may be used to generate the modeled results 1151." and "In another example, neural networks or regression algorithms estimate parameters based on an assumed parametric relationship."

Claim 19:
Enck in view of Rosales further in view of Magent discloses the system of claim 13, as discussed above.
	Enck does not explicitly disclose:
identifying a first group of the input features that, when utilized by the machine-learning model, increase an accuracy of the machine-learning model;
identifying a second group of the input features that, when utilized by the machine-learning model, decrease the accuracy of the machine-learning model or maintain the accuracy of the machine-learning model; and
refitting the machine-learning model to utilize the first group of the input features and refrain from utilizing the second group of the input features.

	Enck discloses machine-learning models in [0203] as discussed above.
	Magent discloses: 
identifying a first group of the input features that, when utilized by the machine-learning model, increase an accuracy of the machine-learning model;
Page 3, [0018]:  "Child node 220 is 34% over, which is a 14 point increase in positive result purity."; [0020]:  "at 320, an attribute is selected…"; "At 330, the node may be partitioned according to the attribute. … At 340, the purity of the newly created child nodes may be tested against some configurable threshold. At 350, if sufficient added purity is not achieved for the children of this particular node, then a new attribute may be selected, and the process may be repeated until sufficient added purity is created in the child nodes.”
identifying a second group of the input features that, when utilized by the machine-learning model, decrease the accuracy of the machine-learning model or maintain the accuracy of the machine-learning model; and
Page 3, [0018]:  "Child node 225 is 95.7% under, which is a 15.7 point decrease in negative result purity."; [0020]:  "at 320, an attribute is selected…"; "At 330, the node may be partitioned according to the attribute. … At 340, the purity of the newly created child nodes may be tested against some configurable threshold. At 350, if sufficient added purity is not achieved for the children of this particular node, then a new attribute may be selected, and the process may be repeated until sufficient added purity is created in the child nodes.”; and [0021]
refitting the machine-learning model to utilize the first group of the input features and refrain from utilizing the second group of the input features.
Page 3, [0020]:  "At 350, if sufficient added purity is not achieved for the children of this particular node, then a new attribute may be selected, and the process may be repeated until sufficient added purity is created in the child nodes. Once the child nodes achieve sufficient added purity, the overall purity may be tested against a second configurable threshold. If the overall purity of the decision tree is sufficient, the tree may be saved for model validation at 370." and [0021]:  “when a tree is constructed, branches that do not meet some minimum threshold of improved purity must be removed…”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Enck with “identifying a first group of the input features that, when utilized by the machine-learning model, increase an accuracy of the machine-learning model; identifying a second group of the input features that, when utilized by the machine-learning model, decrease the accuracy of the machine-learning model or maintain the accuracy of the machine-learning model; and refitting the machine-learning model to utilize the first group of the input features and refrain from utilizing the second group of the input features” as disclosed by Magent. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enck because "The goal of this split is to favor leaf nodes Magent:  Page 2, [0017]).

Claims 2, 6, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Enck et al. (US 2017/0091642 A1), hereinafter Enck, in view of Rosales et al. (US 2008/0240425 A1), hereinafter Rosales, further in view of Magent et al. (US 2010/0076799 A1), hereinafter Magent, further in view of Farooq et al. (US 2014/0207492 A1), hereinafter Farooq.

Claim 2:
Enck in view of Rosales further in view of Magent discloses the system of claim 1, as discussed above.

While Enck does disclose a variety of separate records to determine a probability of occurrence for an event (e.g., [0176] and [0183]), Enck does not explicitly disclose:
identifying a hospitalization probability threshold;
identifying a portion of the people with hospitalization probabilities at or above the hospitalization probability threshold; and
generating an intervention recommendation for the portion of the people based at least in part on the hospitalization probabilities being at or above the hospitalization probability threshold.

However, Farooq does disclose these limitations, specifically:
identifying a hospitalization probability threshold; 
Page 4, [0046]:  "The probability of readmission is compared to one or more thresholds to establish risk. The thresholds may be any probability based on national standards, local standards, or other criteria."
identifying a portion of the people with hospitalization probabilities at or above the hospitalization probability threshold; and 
Page 4, [0046]:  "The probability of readmission is compared to one or more thresholds to establish risk." and Page 4, [0047]:  "The comparison may be used to identify a patient for which further action may help reduce the probability of readmission."
generating an intervention recommendation for the portion of the people based at least in part on the hospitalization probabilities being at or above the hospitalization probability threshold. 
Page 5, [0061]:  The next recommended clinical actions or reminders for the next recommended clinical actions may be output so that health care personnel are better able to follow the recommendations.” and Page 6, [0065]:  "The follow-up strategy may be selected or determined based on the probability of readmission and/or the variables contributing to the probability of readmission being beyond the threshold." wherein the "follow-up strategy" can include a "phone call, in-home follow-up, or visit to a doctor".

Enck with “identifying a hospitalization probability threshold; identifying a portion of the people with hospitalization probabilities at or above the hospitalization probability threshold; and generating an intervention recommendation for the portion of the people based at least in part on the hospitalization probabilities being at or above the hospitalization probability threshold” as disclosed by Farooq. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enck in order to "identify a patient for which further action may help reduce the probability of readmission." (Farooq:  Page 4, [0047]).

Claims 6 and 14:
Enck in view of Rosales further in view of Magent discloses the method of claim 5 and the system of claim 13, as discussed above.
	
While Enck does disclose a variety of separate records to determine a probability of occurrence for an event (e.g., [0176] and [0183]), Enck does not explicitly disclose:
identifying an event probability threshold;
identifying a portion of the people with event probabilities at or above the event probability threshold; and
generating a recommendation for the portion of the people based at least in part on the event probabilities being at or above the event probability threshold.

However, Farooq does disclose these limitations, specifically:
identifying an event probability threshold; 
Page 4, [0046]:  "The probability of readmission is compared to one or more thresholds to establish risk. The thresholds may be any probability based on national standards, local standards, or other criteria."
identifying a portion of the people with event probabilities at or above the event probability threshold; and 
Page 4, [0046]:  "The probability of readmission is compared to one or more thresholds to establish risk." and Page 4, [0047]:  "The comparison may be used to identify a patient for which further action may help reduce the probability of readmission."
generating a recommendation for the portion of the people based at least in part on the event probabilities being at or above the event probability threshold. 
Page 5, [0061]:  The next recommended clinical actions or reminders for the next recommended clinical actions may be output so that health care personnel are better able to follow the recommendations.” and Page 6, [0065]:  "The follow-up strategy may be selected or determined based on the probability of readmission and/or the variables contributing to the probability of readmission being beyond the threshold." wherein the "follow-up strategy" can include a "phone call, in-home follow-up, or visit to a doctor".

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system as disclosed by Enck with Farooq. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enck in order to "identify a patient for which further action may help reduce the probability of readmission." (Farooq:  Page 4, [0047]).

Claims 12 and 20:
Enck in view of Rosales further in view of Magent discloses the method of claim 5 and the system of claim 13, as discussed above.
	
While Enck does disclose a variety of separate records to determine a probability of occurrence for an event (e.g., [0176] and [0183]), Enck does not explicitly disclose:
identifying an event probability threshold;
identifying a portion of the group of people with event probabilities at or above the event probability threshold; and
causing the portion of the group of people to be accepted into a program based at least in part on the event probabilities being at or above the event probability threshold.

However, Farooq does disclose these limitations, specifically:
identifying an event probability threshold;
Page 4, [0046]:  "The probability of readmission is compared to one or more thresholds to establish risk. The thresholds may be any probability based on national standards, local standards, or other criteria."
identifying a portion of the group of people with event probabilities at or above the event probability threshold; and
Page 4, [0046]:  "The probability of readmission is compared to one or more thresholds to establish risk." and Page 4, [0047]:  "The comparison may be used to identify a patient for which further action may help reduce the probability of readmission."
causing the portion of the group of people to be accepted into a program based at least in part on the event probabilities being at or above the event probability threshold.
Page 5, [0061]:  "The probability of readmission and/or variables associated with the probability of readmission for a particular patient may be used to determine a mitigation plan. The mitigation plan includes instructions, prescriptions, education materials, schedules, clinical actions, or other information that may reduce the risk of readmission. The next recommended clinical actions or reminders for the next recommended clinical actions may be output so that health care personnel are better able to follow the recommendations." and [0062]:  "A library of mitigation plans is provided. Separate plans may be provided for different reasons for possible readmission, different variables causing a higher risk of readmission, and/or different combinations of both. The plan or plans 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system as disclosed by Enck with “identifying an event probability threshold; identifying a portion of the group of people with event probabilities at or above the event probability threshold; and causing the portion of the group of people to be accepted into a program based at least in part on the event probabilities being at or above the event probability threshold” as disclosed by Farooq. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enck in order to "identify a patient for which further action may help reduce the probability of readmission." (Farooq:  Page 4, [0047]).

Claims 4, 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Enck et al. (US 2017/0091642 A1), hereinafter Enck, in view of Rosales et al. (US 2008/0240425 A1), hereinafter Rosales, further in view of Magent et al. (US 2010/0076799 A1), hereinafter Magent, further in view of Eberhardt, III et al. (US 2011/0082712 A1), hereinafter Eberhardt.

Claims 4, 8, and 16:
Enck in view of Rosales further in view of Magent discloses the systems of claims 1 and 13 and the method of claim 5, as discussed above.

	While Enck does disclose training a machine-learning model, specifically a neural network, to determine hospitalization probability (as discussed above), Enck does not specifically disclose “determining a difference between (1) the hospitalization probability determined by the machine-learning model with respect to a portion of the people and (2) hospitalization events occurring with respect to the portion of the people; and wherein training the machine-learning model comprises training the machine-learning model based at least in part on the difference.” However, Eberhardt does disclose these limitations, specifically:
determining a difference between (1) the hospitalization probability determined by the machine-learning model with respect to a portion of the people and (2) hospitalization events occurring with respect to the portion of the people; and wherein training the machine-learning model comprises training the machine-learning model based at least in part on the difference. 
[0038]-[0040] discloses the iterative training process. As in [0039], k-fold cross-validation is used to ascertain the difference between the training and testing data (i.e. (1) and (2) as in applicant’s claim). Following this, as in [0040] “final focused modeling is performed,” resulting in “a [neural] network…that is more focused than the [neural] network produced in the prior steps.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Enck with determining a difference between (1) the hospitalization probability determined by the machine-learning model Eberhardt. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enck in order to produce a more focused machine-learning model (Eberhardt:  [0040]).

Claims 9 and 17:
Enck in view of Rosales further in view of Magent discloses the method of claim 5 and the system of claim 13, as discussed above.
	
While Enck discloses machine-learning models in [0203] as discussed above, Enck does not explicitly disclose “the machine-learning model is associated with an area-under-the-resource-operation-curve value of at least 0.81.” However, Eberhardt does disclose this limitation, specifically:
the machine-learning model is associated with an area-under-the-resource-operation-curve value of at least 0.81. 
Page 5, [0052]:  "the screening BBNs producing AUC for SUD positive of 0.948…" wherein “AUC” means area-under-the-curve and 0.948 is "at least 0.81").

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system as disclosed by Enck with “the Eberhardt. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Enck because "the area-under-the-curve (AUC)" is "a metric of overall model quality..." (Eberhardt:  Page 4, [0043]).

Response to Arguments
Regarding 103, applicant argues the cited references fail to teach the amended claim limitations. The Applicant’s arguments have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made: claims 1, 3, 5, 7, 10-11, 13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Enck, in view of Rosales et al. (US 2008/0240425 A1), hereinafter Rosales, further in view of Magent; claims 2, 6, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Enck, in view of Rosales, further in view of Magent, further in view of Farooq; and claims 4, 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Enck, in view of Rosales, further in view of Magent, further in view of Eberhardt.
As discussed above, Rosales discloses the amended claim limitations. Specifically Rosales [0014] discloses de-identification of data via randomized instance replacement for an attribute to comply with HIPAA or other standards, thereby dissociating any records associated with a same person. For example, [0016] discloses randomly replacing names, [0021] discloses randomly replacing social security number or telephone numbers, and [0023] generically discloses replacing instances of an attribute via random generation. Additionally, Rosales [0058] discloses storing the transformed dataset.

The examiner respectfully disagrees that Enck teaches away from the amended claim limitations. The broadest reasonable interpretation of applicant’s amended claim limitation, specifically dissociation of records so as to not be associated with the same person, includes data obfuscation or de-identification, as disclosed by Rosales. Enck’s disclosure of combining records, such as in [0176], does not explicitly teach away from this interpretation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626